Citation Nr: 1010596	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected coronary artery disease (CAD) with a history of 
myocardial infarction and ventricular fibrillation, currently 
evaluated as 60 percent disabling.

2.	Entitlement to individual unemployability (TDIU) due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to June 
1972 and from August 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2007, the Board denied the 
Veteran's claim.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Remand in October 2008.  By 
Order of the Court in October 2008, the September 2007 Board 
decision was vacated and the claim was returned to the Board.  
In September 2009, the Board remanded this matter to the RO 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Board remanded this matter to the RO 
for additional development.  In the Remand, the Board 
instructed the RO to provide the Veteran with notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), afford the 
Veteran a VA Compensation and Pension Examination and then 
readjudicate the claims.  

The RO provided a VCAA letter to the Veteran in November 2009 
and a VA examination in January 2010; however, the RO did not 
readjudicate the claim or provide the Veteram with a 
supplement statement of the case.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

As the RO did not readjudicate the Veteran's claims and issue 
a supplemental statement of the case as requested in the 
remand, the Board must remand again to ensure compliance with 
the remand.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should readjudicate the issues on 
appeal.  The RO should review all evidence 
submitted since the last prior 
adjudication.  If the determination 
remains unfavorable to the Veteram, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteram and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

